 

Exhibit 10.1

 

Master AGREEMENT

 

THIS AGREEMENT is dated June 19, 2013 (the “Agreement”)

 

BETWEEN:

 

(1)Fuzhou Honglong Ocean Fishery Co., Ltd., a company incorporated under the
laws of China and having its office at Floor 17th , Fujian Galaxy Garden Hotel,
#243, Wusi Road, Fuzhou, PRC (“Seller”); and

 

(2)Pingtan Marine Enterprise Ltd., a company incorporated under the laws of the
Cayman Islands and having its office at 18/F, Zhongshan Building A, No. 154
Hudong Road, Fuzhou, PRC 350001 (“Buyer”)

 

(the Seller and the Buyer together, the “Parties”).

 

WHEREAS:

 

(A)The Seller is the sole legal and beneficial owner of each of the Vessels (as
defined below).

(B)The Seller has agreed to sell, and the Buyer has agreed to buy, each of the
Vessels.

(C)The Parties have agreed to enter into this Agreement setting out (a) the
terms and conditions on which the Sellers shall enter into memoranda of
agreement to sell and deliver each of the Vessels to the Buyer and (b) the
further terms and conditions on which the Vessels shall be sold and purchased.

 

it is agreed as follows:

 

1.Definitions

 

1.1In this Agreement (including the Recitals above):

 

“Banking Days” means any day (other than a Saturday or Sunday) on which banks
and financial markets are open for the transaction of business in New York, Hong
Kong and PRC.

 

“Buyer’s Account” means the Buyer’s bank account for which wire instructions are
provided in Exhibit B.

 

“Deposit” shall have the meaning given in Clause 4 (Deposit).

 

 

 

  

“MOA” means, in relation to a Vessel, the memorandum of agreement to be entered
into between the Sellers and the Buyers in relation to the sale, purchase and
delivery of the relevant Vessel in the form set out in Schedule 2 to this
Agreement (together, “MOAs”), as amended, supplemented and varied by the terms
of this Agreement.

 

“Purchase Price” shall have the meaning given in Clause 3. The Purchase Price is
set forth in both U.S. Dollars (“USD” or “$”) and Chinese Renminbi (“RMB”) at an
exchange rate based on the People’s Bank of China’s middle rate as of June 18,
2013 (1 USD = 6.1651 RMB).

 

“Seller’s Account” means the Seller’s bank account for which wire instructions
are provided in Exhibit B.

 

“Vessels” means the vessels listed at Schedule 1 to this Agreement.

  

2.Purchase and delivery of VESSELS

 

2.1The Sellers and Buyers hereby agree that each MOA shall upon execution of
this Agreement be deemed entered into and effective on the terms and conditions
set out in such MOA, as amended, supplemented and varied as follows:

 

(A)the vessel details under each MOA (as are to be set out at lines 4-10 of each
MOA) shall be as set out in Schedule 1 to this Agreement;

 

(B)the Sellers shall (notwithstanding the terms of each relevant MOA) tender a
notice of readiness for delivery for each Vessel on the same date, and delivery
and acceptance of each Vessel shall occur on a simultaneous basis;

 

and as otherwise amended, supplemented and varied under the terms of this
Agreement (including without limitation Clause 3 below). For the avoidance of
doubt, each MOA shall be read and construed subject to the terms and conditions
of this Agreement, and in the event of any inconsistency between the terms of
this Agreement and the MOAs (or any of them), the terms of this Agreement shall
prevail.

 

3.PURCHASE PRICE

 

3.1The purchase price for the Vessels shall be as follows (the “Purchase
Price”):

 

(A)$200,000,000 (RMB 1,233,020,000) in cash consideration to be paid by Buyer to
Seller’s Account per the payment terms set forth in Clause 4 (the “Cash
Consideration”).

PAGE 2

 

  

(B)The relief of $54,851,485 (RMB 338,164,890) constituting the outstanding
amount of any remaining related party debt to be repaid to Buyer under Section
8.3 of that certain Share Purchase Agreement dated October 24, 2012, by and
between Buyer, Seller, Mr. Xinrong Zhuo, Merchant Supreme Co., Ltd. and Prime
Cheer Corporation Limited (the” Related Party Debt”).

 

(C)An amount of $155,166,195 (RMB 956,615,110) in accordance with the terms of a
promissory note issued by Buyer in the form set forth in Exhibit C to this
Agreement (the “Promissory Note”).

 

4.Deposit

 

4.1As security for the correct fulfillment of this Agreement the Buyers shall
(i) send a deposit of the amount of the Cash Consideration (the “Deposit”) to
Seller on or prior to June 30, 2013, and (ii) release the Related Party Debt.

 

5.payment

 

5.1Notwithstanding any term(s) of the MOAs, the Purchase Price shall be paid by
the Buyer to the Seller as follows:

 

(A)In exchange for and always subject to delivery of the Vessels and each of the
delivery documents required to be provided by the Sellers to the Buyers (or
their guaranteed nominee) under Clause 5 of the MOAs (the “Closing”), the
Deposit shall be released to the Seller;

 

(B)the balance of the Purchase Price and all other sums payable on delivery by
the Buyers to the Sellers under this Agreement shall be paid in full free of
bank charges to the Seller’s Account upon Closing;

 

(C)Buyer shall deliver the executed Promissory Note to Seller upon payment of
the Purchase Price in accordance with this Clause 5.

 

6.VESSEL NET PROFITS

 

6.1During the time period between the Signing and the Closing, the Buyer shall
be entitled to 100% of the net profits (the gross profits minus the costs and
expenses, including the tax payable all as determined in accordance with us
generally accepted accounting principles) reported by each of the Vessels (the
“Net Profits”).

 

6.2The Net Profits shall be paid by Seller to Buyer on a monthly basis in
arrears in full free of bank charges to the Buyer’s Account.

 

7.Total Loss, MAJOR CASUALTY AND FORCE MAJEURE



 

7.1Should any Vessel become a total loss as provided in the relevant MOA, the
purchase price of such Vessel, as set out in Schedule 1 to this Agreement shall
be deducted from the Purchase Price and proportionate part of the Deposit shall
be returned to the Buyer upon release of the Deposit amount in accordance with
Clause 5.

 



PAGE 3

 

 

7.2Should any Vessel become a total loss as provided in the relevant MOA, this
Agreement and the other MOAs shall continue in full force and effect.

 

7.3No Party shall be liable if it is delayed or prevented from performing its
obligations under this Agreement by Force Majeure. Force Majeure means acts of
nature, fire, earthquake, war and political turmoil, and any other event that is
beyond the party’s reasonable control and cannot be prevented with reasonable
care. When the event of Force Majeure arises, the affected party shall inform
the other Parties within 15 business days. The affected party which does not
perform the obligations under this Agreement shall be responsible for any damage
caused by failure of informing other parties. After the event of Force Majeure
is removed, the affected party shall resume performance of this Agreement with
its best efforts.

 

8.Nomination for Delivery

 

8.1The Buyer under each MOA shall have the option (such option to be declared no
later than the date hereof ) to nominate a fully guaranteed nominee to receive
transfer of title of a Vessel (including execute a protocol of delivery and
acceptance), but such nomination shall not in any way whatsoever relieve the
Buyers of their primary obligation as the Buyer under this Agreement and under
each MOA, including, without limitation, their obligation to take delivery of
the Vessel and pay the Purchase Price.

 

9.Representations, Warranties and Undertakings

 

9.1The Seller represents and warrants to the Buyer that the Seller has full
power and authority to become a party to this Agreement and each MOA, and the
Seller has taken all necessary action and has obtained all consents, licences
and approvals required in connection with the entry into and performance of this
Agreement and each MOA, including, but not limited to, the sale and delivery of
the Vessels on the term of this Agreement and each MOA.

 

9.2The Buyer represents and warrants to Seller that the Buyer has full power and
authority to become a party to this Agreement and each MOA, and the Buyer has
taken all necessary action and has obtained all consents, licences and approvals
required in connection with the entry into and performance of this Agreement and
each MOA, including, but not limited to, the purchase and acceptance of the
Vessels on the terms of this Agreement and each MOA.

 

9.3The Seller represents and warrants that each Vessel at the time of delivery
is free from all charters, encumbrances, mortgages and maritime liens or any
other debts whatsoever, and is not subject to Port State or other administrative
detentions. The Seller hereby undertakes to indemnify the Buyer against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

 

PAGE 4

 

  

9.4The Seller represents and warrants that each Vessel at the time of delivery
has all permits and governmental approvals needed to operate such Vessel and
that such permits and approvals can be transferred to Buyer in connection with
the transfer of the Vessel to Buyer.

 

9.5The Seller represents and warrants that the Vessel is in all material
respects fit for the purpose for which it is currently employed and comply with
all present laws and regulations applicable for such purpose.

 

10.ASSISTANCE WITH REGISTRATION

 

10.1The Seller agree and undertake with the Buyer to provide the Buyer (or their
relevant nominee) with all reasonable assistance required by the Buyers in
relation to the re-registration of each of the Vessels under PRC flag in the
name of the Buyer (or their nominee).

 

11.INDEMNIFICATION AND TERMINATION

 

11.1Indemnification

 

From and after the closing, Seller agrees to pay and to indemnify fully, hold
harmless and defend Buyer and its affiliates, and their respective agents,
directors, officers, employees, consultants, representatives, successors and
assigns from and against any and all damages arising out of, relating to or
based upon any breach by Seller of the Agreement or the MOUs, including the
breach of any of the representations and warranties contained in Clause 9.

 

11.2Buyer’s Default

 

Should the Deposit not be lodged in accordance with Clause 4 (Deposit), the
Seller have the right to cancel this Agreement, and shall be entitled to claim
compensation for its losses and for all expenses incurred together with
interest. Should the Purchase Price not be paid in accordance with Clause 5
(Payment), the Sellers have the right to cancel this Agreement, in which case
the Deposit together with interest earned, if any, shall be released to the
Seller. If the Deposit does not cover its loss, the Seller shall be entitled to
claim further compensation for their losses and for all expenses incurred
together with interest.

 



PAGE 5

 

 

11.3Seller’s Default

 

Should the Seller materially breach its obligations under this Agreement,
including, but not limited to the delivery of a majority of the Vessels, the
Buyer shall have the option of cancelling this Agreement and shall be entitled
to claim compensation for its losses and for all expenses incurred together with
interest. In the event that the Buyers elect to cancel this Agreement, the
Deposit together with interest earned, if any, shall be released to Buyer
immediately. If the Deposit does not cover Buyer’s loss, the Buyer shall be
entitled to claim further compensation for their losses and for all expenses
incurred together with interest.

 

12.TAX

 

12.1The Sellers acknowledge and agree that notwithstanding any other term of
this Agreement and/or the MOAs, the Purchase Price is inclusive of any and all
value added, export, sales, income, earnings or other tax and/or duty (or
equivalent thereof) payable to PRC taxation authority or other authorities under
or in connection with the sale and purchase and/or delivery of the Vessels, in
accordance with this Agreement and/or the MOAs.

 

12.2The Selles shall indemnify and hold harmless the Buyer (and, if relevant,
their nominee) upon their first written demand against any value added, export,
sales, income, earnings or other tax and/or duty (or equivalent thereof),
charged or imposed by any PRC taxation authority or other authorities on the
Buyers (or their nominee) under or in connection with the sale and purchase, or
delivery of the Vessels, in accordance with this Agreement and/or the MOAs.

 

13.CoUnterparts

 

This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.

 

14.Governing law and arbitration

 

14.1This Agreement shall be governed by and construed in accordance with Title 9
of the United States Code and the substantive law (not including the choice of
law rules) of the State of New York and any dispute arising out of or in
connection with this Agreement shall be referred to three (3) persons at New
York, one to be appointed by each of the parties hereto, and the third by the
two so chosen; their decision or that of any two of them shall be final, and for
the purposes of enforcing any award, judgment may be entered on an award by any
court of competent jurisdiction. The proceedings shall be conducted in
accordance with the rules of the Society of Maritime Arbitrators, Inc.

 

14.2In cases where neither the claim nor any counterclaim exceeds the sum of US$
100,000 the arbitration shall be conducted in accordance with the Shortened
Arbitration Procedure of the Society of Maritime Arbitrators, Inc.

 

PAGE 6

 

  

IN WITNESS WHEREOF this Agreement has been duly executed on the date first above
written.

 

Signed by /s/ Tiqi Gao_________________ ) for and on behalf of ) Fuzhou Honglong
Ocean Fishery Co., Ltd. )     Signed by /s/ Xinrong Zhuo____________ ) for and
on behalf of ) Pingtan Marine Enterprise Ltd. )

  

[Signature Page to Master Agreement] 

 

 

 

 

Schedule 2

 

VESSEL DETAILS

 

 

 

 

Name of vessel: Fu Yuan Yu 532     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1987     Flag: China     Builder/Yard: LuDa Fishing
Vessel shipyard     Place of Registration: China     GT/NT: 280/87

 

 

 

  

Name of vessel: Fu Yuan Yu 533     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1987     Flag: China     Builder/Yard: LuDa Fishing
Vessel shipyard     Place of Registration: China     GT/NT: 280/87

 

PAGE 10

 

  

Name of vessel: Fu Yuan Yu 535     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1990     Flag: China     Builder/Yard: Dalian Fishing
Vessel Company     Place of Registration: China     GT/NT: 293/88

 

PAGE 11

 

  

Name of vessel: Fu Yuan Yu 536     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1990     Flag: China     Builder/Yard: Dalian Fishing
Vessel Company     Place of Registration: China     GT/NT: 293/88

 

PAGE 12

 

  

Name of vessel: Yu Yuan Yu 537     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1982     Flag: China     Builder/Yard: Russian Kannujia
Shipyard     Place of Registration: China     GT/NT: 480/144

 

PAGE 13

 

  

Name of vessel: Fu Yuan Yu 538     IMO Number: N/A     Classification Society:
Register pf Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1982     Flag: China     Builder/Yard: Russian Kannujia
Shipyard     Place of Registration: China     GT/NT: 480/144

 

PAGE 14

 

  

Name of vessel: Fu Yuan Yu 539     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1989     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 364/144

 

PAGE 15

 

  

Name of vessel: Fu Yuan Yu 540     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1989     Flag: China     Builder/Yard: Shandong Huanhai
Shipyard     Place of Registration: China     GT/NT: 357/144

 

PAGE 16

 

  

Name of vessel: Fu Yuan Yu 560     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 17

 

  

Name of vessel: Fu Yuan Yu 561     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Cp. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 18

 

  

Name of vessel: Fu Yuan Yu 562     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 19

 

  

Name of vessel: Fu Yuan Yu 563     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd.     Place of Registration: China     GT/NT: 237/95

 

PAGE 20

 

  

Name of vessel: Fu Yuan Yu 564     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 21

 

  

Name of vessel: Fu Yuan Yu 565     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 22

 

  

Name of vessel: Fu Yuan Yu 566     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 23

 

  

Name of vessel: Fu Yuan Yu 567     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 24

 

  

Name of vessel: Fu Yuan Yu 568     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 25

 

  

Name of vessel: Fu Yuan Yu 569     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 26

 

  

Name of vessel: Fu Yuan Yu 570     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 27

 

  

Name of vessel: Fu Yuan Yu 571     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 28

 

  

Name of vessel: Fu Yuan Yu 572     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 29

 

  

Name of vessel: Fu Yuan Yu 573     IMO Number: N/A     Classification Society:
Register of Fishing Vessel     Class Notation: N/A     Year of Build: 2012    
Flag: China     Builder/Yard: Huanghai Shipbuilding Co. Ltd     Place of
Registration: China     GT/NT: 237/95

 

PAGE 30

 

  

Name of vessel: Fu Yuan Yu 574     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 31

 

  

Name of vessel: Fu Yuan 575     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 32

 

  

Name of vessel: Fu Yuan Yu 576     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co, Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 33

 

  

Name of vessel: Fu Yuan Yu 577     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 34

 

  

Name of vessel: Fu Yuan Yu 578     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 35

 

  

Name of vessel: Fu Yuan Yu 579     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2012     Flag: China     Builder/Yard: Huanghai
Shipbuilding Co. Ltd     Place of Registration: China     GT/NT: 237/95

 

PAGE 36

 

  

Name of vessel: Fu Yuan Yu 755     IMO Number: N/A     Classification Society:
Register of Fishing Vessel fo the people’ Republic of China     Class Notation:
N/A     Year of Build: 2001     Flag: China     Builder/Yard: Shandong Rushan
Shipyard     Place of Registration: China     GT/NT: 269/80

 

PAGE 37

 

  

Name of vessel: Fu Yuan Yu 756     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2001     Flag: China     Builder/Yard: Shangdong    
Place of Registration: China     GT/NT: 269/80

 

PAGE 38

 

  

Name of vessel: Fu Yuan Yu 757     IMO Number: N/A     Classification Society:
Register of fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2001     Flag: China     Builder/Yard: Shangdong Rushan
Shipyard     Place of Registration: China     GT/NT: 269/80

 

PAGE 39

 

  

Name of vessel: Fu Yuan Yu 758     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2001     Flag: China     Builder/Yard: Shandong Rushan
Shipyard     Place of Registration: China     GT/NT: 269/80

 

PAGE 40

 

  

Name of vessel: Fu Yuan Yu 759     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2001     Flag: China     Builder/Yard: Shandong Rushan
Shipyard     Place of Registration: China     GT/NT: 269/80

 

PAGE 41

 

  

Name of vessel: Fu Yuan Yu 761     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 2001     Flag: China     Builder/Yard: Shandong Rushan
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 42

 

  

Name of vessel: Fu Yuan Yu 762     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shangdong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 43

 

  

Name of vessel: Fu Yuan Yu 763     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38    

PAGE 44

 

  

Name of vessel: Fu Yuan Yu 764     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 45

 

  

Name of vessel: Fu Yuan Yu 765     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 46

 

  

Name of vessel: Fu Yuan Yu 767     IMO Number: N/A     Classification Society:
Register of Fishing Vessel fo the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 47

 

  

Name of vessel: Fu Yuan Yu 770     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 48

 

  

Name of vessel: Fu Yuan Yu 771     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 49

 

 



Name of vessel: Fu Yuan Yu 772     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 50

 

 



Name of vessel: Fu Yuan Yu 773     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 51

 

 



Name of vessel: Fu Yuan Yu 774     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 52

 

  

Name of vessel: Fu Yuan Yu 776     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

 

PAGE 53

 

  

Name of vessel: Fu Yuan Yu 777     IMO Number: N/A     Classification Society:
Register of Fishing Vessel of the people’ Republic of China     Class Notation:
N/A     Year of Build: 1997     Flag: China     Builder/Yard: Shandong Huanghai
Shipyard     Place of Registration: China     GT/NT: 112/38

  

PAGE 54

 

 

Schedule 2

 

FORM OF MOA

 

FORM OF MEMORANDUM OF AGREEMENT

 

Date:

 

Fuzhou Honglong Ocean Fishery Co., Ltd., hereinafter called the "Seller", has
agreed to sell, and Pingtan Marine Enterprise Ltd., hereinafter called the
"Buyer", has agreed to buy:

 

Name of vessel:

 

IMO Number:

 

Classification Society:

 

Class Notation:

 

Year of Build: Builder/Yard:         Flag: Place of Registration: GT/NT:

 

hereinafter called the "Vessel", on the following terms and conditions:

 

Definitions
"Banking Days" are days on which banks are open in New York and Hong Kong and
PRC.

 

"Buyer’s Nominated Flag State" means the PRC

 

"Class" means the class notation referred to above.

 

"Classification Society" means the Society referred to above.

 

"In writing" or "written" means a letter handed over from the Seller to the
Buyer or vice versa, a registered letter, e-mail or telefax.

 

“Master Agreement” means that certain Master Agreement dated June 19, 2013
entered into by and between the Parties.

 

"Parties" means the Seller and the Buyer.

 

"Purchase Price" means the price for the Vessel as stated in Clause 1 (Purchase
Price).

 

1.Purchase Price and Payment

 

The Purchase Price is as set forth in Clause 3 of the Master Agreement and
payment of the Purchase Price shall be made in accordance with the terms of
Clause 5 of the Master Agreement.

 

2.Inspection

 

(a) The Buyer has inspected and accepted the Vessel's classification records and
have accepted the Vessel following this inspection and the sale is outright and
definite, subject only to the terms and conditions of this Agreement.

 

 

 

  

3.Spares, bunkers and other items

 

The Seller shall deliver the Vessel to the Buyer with everything belonging to
her on board and on shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyer’s property, but spares on order are
excluded. Forwarding charges, if any, shall be for the Buyer’s account. The
Seller is not required to replace spare parts including spare tail-end shaft(s)
and spare propeller(s)/propeller blade(s) which are taken out of spare and used
as replacement prior to delivery, but the replaced items shall be the property
of the Buyer. Unused stores and provisions shall be included in the sale and be
taken over by the Buyer without extra payment.

 

The Buyer shall take over remaining bunkers and unused lubricating and hydraulic
oils and greases in storage tanks and unopened drums and pay either.

 

"inspection" in this Clause 3, shall mean the Buyer’s inspection according to
Clause 2 (Inspection), if applicable. If the Vessel is taken over without
inspection, the date of this Agreement shall be the relevant date.

 

4.Documentation

 

The place of closing: The offices of Buyer at 18/F, Zhongshan Building A, No.
154 Hudong Road, Fuzhou, PRC 350001.

 

(b) In exchange for payment of the Purchase Price the Seller shall provide the
Buyer with the following delivery documents:

 

(i)Evidence that all necessary corporate, shareholder and other action has been
taken by the Seller to authorise the execution, delivery and performance of this
Agreement;;

 

(i)A copy of the Seller’s letter to their satellite communication provider
cancelling the Vessel's communications contract which is to be sent immediately
after delivery of the Vessel;

 

(ii)Any additional documents as may reasonably be required by the competent
authorities of the Buyer’s Nominated Flag State for the purpose of registering
the Vessel, provided the Buyer notifies the Seller of any such documents as soon
as possible after the date of this Agreement; and

 

(b) At the time of delivery the Buyer shall provide the Seller with:

 

(i)Evidence that all necessary corporate, shareholder and other action has been
taken by the Buyer to authorise the execution, delivery and performance of this
Agreement; and

 

(c) If any of the documents listed in Sub-clauses (a) and (b) above are not in
the English language they shall be accompanied by an English translation by an
authorised translator or certified by a lawyer qualified to practice in the
country of the translated language.

 

(d) The Parties shall to the extent possible exchange copies, drafts or samples
of the documents listed in Sub-clause (a) and Sub-clause (b) above for review
and comment by the other party as soon as possible prior to the Vessel's
intended date of delivery.

 

(e) Concurrent with the exchange of documents in Sub-clause (a) and Sub-clause
(b) above, the Seller shall also hand to the Buyer the classification
certificate(s) as well as all drawings and manuals, (excluding ISM/ISPS
manuals), which are on board the Vessel. Other certificates which are on board
the Vessel shall also be handed over to the Buyer unless the Seller is required
to retain same, in which case the Buyer has the right to take copies.

 

-56-

 

  

(f) Other technical documentation which may be in the Seller’s possession shall
promptly after delivery be forwarded to the Buyer at their expense, if they so
request. The Seller may keep the Vessel's log books but the Buyer has the right
to take copies of same.

 

(g) The parties shall sign and deliver to each other a Protocol of Delivery and
Acceptance confirming the date and time of delivery of the Vessel from the
Seller to the Buyer.

 

5.Encumbrances
The Seller warrants that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever, and is not subject to Port State or other administrative detentions.
The Seller hereby undertakes to indemnify the Buyer against all consequences of
claims made against the Vessel which have been incurred prior to the time of
delivery.

 

6.Taxes, fees and expenses

 

Any taxes, fees and expenses in connection with the purchase and registration in
the Buyer’s Nominated Flag State shall be for the Buyer’s account, whereas
similar charges in connection with the closing of the Seller’s register shall be
for the Seller’s account.

 

7.Condition on Delivery

 

The Vessel with everything belonging to her shall be at the Seller’s risk and
expense until she is delivered to the Buyer, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted.

 

However, the Vessel shall be delivered free of cargo and free of stowaways with
her Class maintained without condition/recommendation, free of damage affecting
the Vessel's class, and with her classification certificates and national
certificates, as well as all other certificates the Vessel had at the time of
inspection, valid and unextended without condition/recommendation* by the
Classification Society or the relevant authorities at the time of delivery.

 

"inspection in this Clause 7, shall mean the Buyer’s inspection according to
Clause 2 (inspection), if applicable. If the Vessel is taken over without
inspection, the date of this Agreement shall be the relevant date.

 

8.Name/markings

 

Upon delivery the Buyer undertakes to change the name of the Vessel and alter
funnel markings.

 

9.Law and Arbitration

 

This Agreement shall be governed by and construed in accordance with Title 9 of
the United States Code and the substantive law (not including the choice of law
rules) of the State of New York and any dispute arising out of or in connection
with this Agreement shall be referred to three (3) persons at New York, one to
be appointed by each of the parties hereto, and the third by the two so chosen;
their decision or that of any two of them shall be final, and for the purposes
of enforcing any award, judgment may be entered on an award by any court of
competent jurisdiction. The proceedings shall be conducted in accordance with
the rules of the Society of Maritime Arbitrators, Inc.

 

In cases where neither the claim nor any counterclaim exceeds the sum of US$
100,000 the arbitration shall be conducted in accordance with the Shortened
Arbitration Procedure of the Society of Maritime Arbitrators, Inc.

 

10.Notices

 

All notices to be provided under this Agreement shall be in writing.

 

-57-

 

  

Contact details for recipients of notices are as follows:

 

For the Buyer:

 

Pingtan Marine Enterprise Ltd.

Attn. Roy Yu and Xinrong Zhuo

18/F, Zhongshan Building A

No. 154 Hudong Road, Fuzhou

PRC 350001

  

For the Seller:

 

Fuzhou Honglong Ocean Fishery Co., Ltd.

Attn. Tiqi Gao

Floor 17th, Fujian Galaxy Garden Hotel, #243,

Wusi Road, Fuzhou

PRC 350001

  

11.Entire Agreement

 

The written terms of this Agreement comprise the entire agreement between the
Buyer and the Seller in relation to the sale and purchase of the Vessel and
supersede all previous agreements whether oral or written between the Parties in
relation thereto.

 

Each of the Parties acknowledges that in entering into this Agreement it has not
relied on and shall have no right or remedy in respect of any statement,
representation, assurance or warranty (whether or not made negligently) other
than as is expressly set out in this Agreement.

 

Any terms implied into this Agreement by any applicable statute or law are
hereby excluded to the extent that such exclusion can legally be made. Nothing
in this Clause shall limit or exclude any liability for fraud.

 

-58-

 

 

For and on behalf of the Seller   For and on behalf of the Buyer                
  Name:   Name:       Title:   Title:

 

PAGE 59

 

 

Exhibit A

 

Buyer’s Account and Wire Instructions

 

PAGE 60

 

 

Exhibit B

 

Seller’s Account and Wire Instructions

 

PAGE 61

 

 

Exhibit C

 

Form of Promissory Note

 

PAGE 62

 

 

PROMISSORY NOTE

 

$155,166,195 (RMB 956,615,110) June 19, 2013   Fuzhou, PRC

 

 

1.            For value received, PINGTAN MARINE ENTERPRISE LTD., a company
incorporated under the laws of the Cayman Islands (the “Company”), promises to
pay to FUZHOU HONGLONG OCEAN FISHERY CO., LTD., a company incorporated under the
laws of China (the “Holder”), or its registered assigns, in lawful money of the
United States of America the principal sum of One Hundred Fifty-Five Million One
Hundred Sixty-Six Thousand One Hundred Ninety-Five Dollars ($155,166,195).
Interest shall accrue from the date of this unsecured promissory note (this
“Note”) on the unpaid principal amount at a rate equal to four percent (4.0%)
per annum, simple interest. This Note is subject to the following terms and
conditions:

 

2.            Payments; Principal and Interest. All outstanding and unpaid
principal, together with any then unpaid and accrued interest and other amounts
payable hereunder, shall be due and payable on June 19, 2015 (the “Maturity
Date”). All interest shall accrue and be payable on the Maturity Date. This Note
may be prepaid, in whole or in part, without penalty.

 

3.            Events of Default. Promptly following the Company becoming aware
of an occurrence of any Event of Default, the Company shall furnish to the
Holder written notice of the occurrence thereof. The occurrence of any of the
following shall constitute an “Event of Default” under this Note:

 

Failure to Pay. The Company shall fail to pay (i) when due any principal or
interest payment on any due date hereunder or (ii) any other payment required
under the terms of this Note within fifteen (15) days after written demand
therefore; or

 

Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated,
(v) become insolvent (as such term may be defined or interpreted under any
applicable statute), or (vi) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it; or

 

PAGE 63

 

  

Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be challenged, dismissed or
discharged within thirty (30) days of commencement; or

 

Dissolution; Liquidation. The dissolution, liquidation, winding up of the
Company.

 

4.            Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and permitted assigns of the parties. Notwithstanding the foregoing, the Holder
may not assign, pledge, or otherwise transfer this Note without the prior
written consent of the Company, except for transfers to affiliates. Subject to
the preceding sentence, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new note for the same principal amount and interest will
be issued to, and registered in the name of, the transferee. Interest and
principal are payable only to the registered holder of this Note.

 

5.            Governing Law. This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.

 

6.            Notices. Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or forty-eight (48) hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, addressed to the party to be notified
at such party’s address as set forth below or as subsequently modified by
written notice.

 

7.            Amendments and Waivers. Any term of this Note may be amended only
with the written consent of the Company and the Holder. Any amendment or waiver
effected in accordance with this Section 6 shall be binding upon the Company,
the Holder and each transferee of the Note.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

PAGE 64

 

 

The Company has caused this Note to be issued as of the date first written
above.

 

  COMPANY:       PINGTAN MARINE ENTERPRISE LTD.,   a company incorporated under
the laws of the Cayman Islands         By: /s/ Xinrong Zhuo   Name: Xinrong Zhuo
  Title: Chief Executive Officer           Address: 18/F, Zhongshan Building A  
  No. 154 Hudong Road     Fuzhou, PRC 350001

 

AGREED TO AND ACCEPTED:       Fuzhou Honglong Ocean Fishery Co., Ltd   a company
incorporated under the laws of China         By: /s/ Tiqi Gao   Name: Tiqi Gao  
Title: Legal Representative         Address: Floor 17th , Fujian Galaxy Garden
Hotel     #243 Wusi Road     Fuzhou, PRC 350001  

 



PAGE 65

 

 

 

 

 

